Exhibit 10.2

 



[image_011.jpg]

 

 



 

Contract Serial Number:ABCS(2012)1003-1

 



Agricultural bank of chian co., ltd

 

loan contract of circulating captical

 

 

Contract No: 8201020140005172

 

 

 

 

 

Date: June 13th, 2014

 





 

 





Borrower (Full Name):   Ningbo Keyuan Plastic Co., Ltd

 



Residence (Address):   Beilun Qingzhi Industrial Zone

 



Tel:   86232932   Fax:   86232933

 



Legal Representative/Person in Charge:    Tao Chunfeng

 

Lender (Full Name):    Agricultural Bank of China Co., Ltd    Ningbo Beilun
Branch

 

Residence (Address): No. 195 Mingzhou Road, Beilun

 



Tel:   86220795   Fax:   86224451

 



Legal Representative/Person in Charge:   Xu Wenquan

 

The contract is made between the two parties upon mutual consensus and in
accordance with relevant laws and regulations of China.

 

I. Definition

 

Unless otherwise agreed, the meanings of the following terms in this contract
are as follows:

 

1.1 Loan periods: include total loan periods and single loan periods. Total loan
period refers to the period from the date of the issuance of the first loan to
the date agreed in the contract when the borrower shall pay off principal and
interest of all loans; single loan period refers to the period from the date of
the issuance of single loan in separated drawing to the date agreed when the
borrower shall pay off principal and interest of this loan.

 

1.2 Loan limit: refers to the loan principal limit provided by the lender to the
borrower within the valid period of the limit agreed in the contract. Within the
valid period of the limit and loan limit, the borrower can repeatedly use the
loan, but the total amount of the loan amount applied by the borrower and the
principal balance of unpaid loan of the borrower under this contract shall not
exceed the loan limit. When the valid period of the limit terminates, the unused
loan limit will automatically expire.

 



-2-

 

 

1.3 Self-service electronic channels: refers to online banking, telephone
banking, cash management channels and other electronic channels that are
provided by the Lender to draw money in the way of self-service recyclable
circulating capital loan.

 

1.4 Period: period is calculated in day, month and year. In case that the last
day of the expiry of the period is a festival or holiday, the first day after
the festival or holiday shall be considered as the expiry date of the period.

 

1.5 LIBOR/HIBOR: refers to the interbank market offer arte in London or Hong
Kong over the corresponding term announced by Reuters on the date two working
days before the drawing date.

 

1.6 Laws and Regulations: include laws, administrative regulations, local laws,
regulations, judicial interpretations and other provisions with legal binding of
the People's Republic of China.

 

II. Commitments of the Borrower

 

The borrower has the commitments as follows:

 

2.1 The loan application is in accordance with laws and regulations: the
borrower is an enterprise (institution) established by law and approved and
registered by competent departments or other organization that can be a borrower
as regulated by China; the borrower shows good credit and does not have any
significant adverse record; the purpose of the loan and payment source are clear
and legitimate; there is no other case in violation of laws and regulations.

 

2.2 The actions of signing the contract are flawless: to sign the contract or to
fulfill its obligations under this Contract, the borrower has fulfilled the
necessary formalities in accordance with laws and regulations or the articles of
association; the signature or seal on this contract is made by the legal
representative/person in charge or the authorized agent of the borrower; the
borrower has actively dealt with or cooperate with the lender to deal with
approval, registration or filing procedures of the contract; there is no other
case that may cause validity flaw of the loan contract due to the borrower.

 



-3-

 

 

2.3 Guarantee provided is legal and valid: The borrower ensures that to sign the
guarantee contract or to fulfill its obligations under the Guarantee Contract,
the guarantor has fulfilled the necessary formalities in accordance with laws
and regulations or the articles of association; the guarantor is entitled to
establish the collateral guarantee; the signature on the guarantee contract is
made by the authorized signer; the borrower shall urge the guarantor to actively
dealt with or cooperate with the lender to deal with approval, registration or
filing procedures of the guarantee contract and registration of the guarantee;
there is no other case that may cause validity flaw or situations that may cause
significant adverse change to the guarantee contract .

 

2.4 Fulfillment of contractual rights and obligations in good faith: the
borrower shall use the loan in accordance with period, purposes and methods
agreed in the contract and shall not engage in illegal and anti-regulation
action with the loan; actively cooperate with national authorities and the
lender in loan payment management, after-loan management and relevant checks;
repay the loan in full in a timely manner in accordance with the contract and do
not escape the debt by any means; obtain the consent of the lender before
conducting external investment, substantial increase in debt financing, as well
as merger, division and transfer of shares and other important matters; the
lender is entitled to recover the loan in advance based on capital returns of
the borrower the loan; promptly notify the lender in case of significant adverse
events affecting its solvency; there is no other case in violation of the
contractual obligations.

 

2.5 The borrower does not conceal to the lender any matter has occurred or is
occurring that may affect its financial condition and ability to repay,
including, but not limited to: litigation, arbitration, administrative
proceedings or other claim events.

 

2.6 Related documentations on the borrower, guarantor, and shareholders provided
by the borrower are true, complete, accurate, legitimate and effective.



 



-4-

 

 

III. Basic Articles

 

3.1 Borrowing Method

 

The lender makes the loan to the borrower in the first borrowing method.

 

(1) General Circulating Capital Loan

 

j Currency and Amount (in words): USD Eight Million, Nine Hundred and Forty Two
Thousand, Nine Hundred and Fifty Seven Point Six Three.

 

k Total Loan period: 363 days

 

l Single Loan Amount and Period:

 

Loan Amount  Release Date  Loan Period USD 8942957.63  2014.06.13  363 days   
            

 

(Appendixes increased when this table column is not enough for filling shall be
an integral part of the contract.)

 

(2) Recyclable Circulating Capital Loan

 

j Loan Limit, Currency and Amount (in words): __________________

 

k Validity of Limit: From ____________________ to _______________________

 

(3)    Self-service Recyclable Circulating Capital Loan

 

j     Loan Limit, Currency and Amount (in words):
 ______________________________



k Validity of Limit: From _______________ to ________________

 



-5-

 

 

3.2 Purpose of the loan

 

The loan under the contract is used for: payment of transportation

 

3.3 Interest, Penalty Interest and Compound Interest

 

3.3.1 Interest Rate of the Loan

 

3.3.1.1 For loan in RMB, the interest rate is determined by the ___ way as
follows:

 

(1) Fixed interest rate:                 (increased or decreased) by        %
according to the benchmark interest rate basis issued by corresponding People’s
Bank over the same period and same level of                      (drawing date
of each loan/signing date of the contract) and                              
(loan period of each loan/total loan period) till the end date of the loan;

 



(2) Floating interest rate:                 (increased or decreased) by        %
according to the benchmark interest rate basis issued by corresponding People’s
Bank over the same period and same level of                      (drawing date
of each loan/signing date of the contract) and                              
(loan period of each loan/total loan period) The floating interest rate is
adjusted in a cycle of months. From the corresponding date of the loan in the
first month of the next cycle for People’s Bank to adjust the benchmark interest
rate of loan in RMB, the new loan interest rate is determined according to the
benchmark interest rate over the corresponding period and level without
otherwise notification to the borrower from the lender. Without corresponding
date of the loan, the last day of the month shall be considered as the
corresponding date of the loan.

 

(3) Other ways:
                              __________________________________________________

 

3.3.1.2 For loan in foreign currency, the interest rate is determined by the
first way as follows:

 

(1) Loan rate composed of 12 months LINOR (LIBOR/HIBOR)+ 3.5% interest
difference, floating every (in words) ___ months;

 



-6-

 

 

(2) Annual interest rate        % till the end day of the loan period;

 

(3) Other
ways:                                               _____________________________________

 

3.3.2 Interest Calculation and Settlement Method

 

3.3.2.1 The borrower shall settle interest per                
(month/quarter/year), and the settlement date shall be the 20th day of each
               (month/last month of the quarter/last month of the year). The
borrower shall settle interest on each settlement date. If the last repayment
date of the loan principal is not a settlement date, the unpaid interest shall
be settled with the principal.

 

3.3.2.2 For loan of fixed interest rate, the interest shall be calculated using
the agreed interest rate. For loan of floating interest rate, the interest shall
be calculated using the determined interest rate of each period in all floating
periods. In case of floating of interest rates by several times in a single
interest settlement period, interests of all floating periods shall be
calculated and then interests of all floating period shall be totaled. For loan
of other interest rate, the interest rate shall be calculated as agreed.

 

3.3.2.3 When the end day of the loan is during legal holidays, festival or
public weekends, the normal repayment date shall be extended to the first
working day after legal holidays, festival or public weekends, and the interest
during extended period shall be calculated by agreed way for interest
calculation.

 

3.3.3 Penalty Interest

 

3.3.3.1 When the borrower fails to repay the loan principal within the period as
agreed in the contract, the lender shall calculate and charge penalty interest
according to sub-segments of overdue period on the basis of loan execution rate
from the overdue date of overdue loan: within 30 days from the overdue date
(including 30 days), the penalty rate shall be calculated by increasing fifty
(in words) percent; from 30 days to 60 days from the overdue date (including 60
days), the penalty rate shall be calculated by increasing fifty (in words)
percent; over 60 days from the overdue date, the penalty rate shall be
calculated by increasing fifty (in words) percent. During the overdue period,
for loans of fixed interest rate in RMB, in case of increased RMB benchmark
lending interest rate by People's Bank of China over the same period, the
penalty interest rate shall be adjusted accordingly from the adjustment date of
the benchmark interest rate.

 



-7-

 

 

3.3.3.2 When the borrower fails to use the loan in accordance with the purpose
agreed in the contract, the lender shall calculate and charge the interest of
loan of breach use which is increased by one hundred (in words) percent on the
basis of agreed loan interest rate from the date of breach use, until the
principal and interest are both repaid.

 

3.3.3.3 For an overdue loan failing to be used as agreed in the contract, the
penalty interest rate shall be calculated by the higher one.

 

3.3.4 Compound Interest

 

When the borrower fails to pay interest, the lender shall calculate and charge
compound interest each                   (quarter/month) from the date of
failure of timely payment. For interest that is not paid before the end day of
the loan, compound interest shall be calculated by the loan interest rate agreed
in the contract; for interest that is not paid after the end day of the loan,
compound interest shall be calculated by the overdue penalty interest rate
agreed in the contract

 

3.4 Drawing and Loan Payment

 

3.4.1 Drawing Conditions

 

The borrower shall meet the following conditions to apply for drawing:

 

(1) The borrower shall have the qualification of applying for loans; its
corresponding decision-making body or authorized agency has agreed to the loan
resolution, and if required, have been approved by the competent department;

 



-8-

 

 

(2) The borrower has completed the related guarantee formalities as required by
the lender, and the guarantee is legitimate and effective;

 

(3) The use of loan complies with laws and regulations, the loan contract and
the corresponding business contract agreement;

 

(4) The commitments made by the borrower at signing of the contract shall be
still real and effective at the time of each drawing without the occurrence of
significant or essential adverse changes and without the occurrence of other
significant adverse situations that may affect the fulfillment of this contract;

 

(5) Other agreements:
                                                                                                                                                                                         



 

3.4.1.2 Within 3 (3/6/9) months from the signing date of this contract, if the
borrower fails to implement the agreed conditions in 3.4.1.1, the lender is
entitled to terminate this contract. When the lender terminates the contract,
the borrower's objection period is 7 days, starting from the date when the
lender notifies the borrower in written, oral or other forms.

 

3.4.2 Drawing Method

 

3.4.2.1 General Circulating Capital Loan

 

3.4.2.1.1 The borrower shall draw the loans based on actual needs, and specific
drawing plan is as follows: draw according to actual demands. The first loan
shall be drawn before June 28th, 2014 and the last loan shall be drawn before
September 13th, 2014. If the borrower fails to apply for the drawing procedures
according to the drawing plan agreed in the contract, the lender can cancel or
partially cancel undrawn loans, and may re-determine whether to issue the loans
and drawing conditions.

 

3.4.2.1.2 The borrower shall draw the loan according to the agreed date and
amount. If the borrower needs to adjust the drawing plan, the borrower shall
apply to the lender in advance of ___ days and then adjust upon the consensus of
the lender.

 



-9-

 

 

3.4.2.2 Recyclable Circulating Capital Loan

 

3.4.2.2.1 The borrower can apply to the lender to draw loans one by one based on
needs within the loan limit and goes through drawing procedures after examined
and approval by the lender, but the loan period of a single loan shall be exceed
 ___ years and the date of expiry of the period shall not exceed six months
after the expiry of the limit.

 

3.4.2.2.2 When the borrower applies for drawing of loans, the borrower shall
submit a written application to the lender and provide corresponding business
contracts, invoices and other documents and other relevant information of the
loan.

 

3.4.2.3 Self-service Recyclable Circulating Capital Loan

 

The borrower can draw loans one by one at clerk counters or by self-service
electronic channels provided by the lender within the loan limit, but the loan
amount of a single loan shall not be less than RMB 50,000 Yuan and be an
integral multiple of RMB 10,000 with the loan period not exceeding one year and
the expiry date shall not exceed the expiry date of the validity of the limit.

 

3.4.3 Loan Payment

 

3.4.3.1 Trusted Payment

 

3.4.3.1 In case of one of the following circumstances, the borrower can
commission the lender to pay the loan fund to the counter party of the borrower
in accordance with the contract and the agreed purpose in corresponding business
contract of the loan fund:

 

(1) The object of payment is clear and the single drawing amount shall be more
than ten million Yuan (including equivalent foreign currency);

 

(2) Other circumstances agreed by the parties:
 __________________________________________





 

3.4.3.1.2 In case of using trusted payment, the borrower shall submit drawing
application and "Trusted Payment Notice" in advance of ____ days and provide
corresponding business contract, invoices and other documents and other relevant
information of the loan as required by the lender. After examination and
verification, the lender will directly pay the loan to the counter party of the
borrower through the borrower's account. In case that the borrower's drawing
application does not comply with the drawing conditions agreed in the contract,
or the application of trusted payment involves situations of discrepancy with
the contract, uncompleted or untrue transaction data and so on, the lender may
not release or pay the corresponding loan; the borrower’s default to the counter
party or other losses arising thereof shall not be borne by the lender. Delays
or failures of payments caused by inaccurate or incomplete payment information
provided by the borrower shall not be borne by the lender.

 



-10-

 

 

3.4.3.1.3 When the borrower applies for suspension or withdraw of trusted
payment, the borrower shall submit a written application to the lender before
the payment by the lender. After examination and verification, the lender will
suspend the trusted payment and can recover the corresponding loan; during this
period, interest shall be calculated for corresponding loan as agreed by the
contract. After suspension of the trusted payment, if the borrower applies for
restoration of trusted payment, the borrower shall apply in accordance with
Article 3.4.3.1.2.

 

3.4.3.1.4 Trusted payment shall not be attached with conditions, and the
conditions attached to "Trusted Payment Notice" by the borrower, the conditions
attached shall not generate obligations to the lender. Except as otherwise
agreed in writing by both parties, the lender shall not assume the obligation to
notify the payee in making trusted payments, suspension of payments, withdraw of
payments, recovery of payments and other matters.

 

3.4.3.1.5 In use of trusted payment, the lender is entitled to restrict payment
behaviors and circulating or exchanging function of non-counter channels of the
borrower’s related account including online bank, telephone banking and cash
management channel.

 



-11-

 

 

3.4.3.2 Independent Payment

 

Except in situations as agreed in Article 3.4.3.1.1, after the loan is granted
to the borrower’s account, the borrower may pay independently as agreed in the
contract. The Borrower shall inform the lender the payment of the loan fund as
required, and provide timely records of the use of the loan fund and
corresponding business contracts, invoices and other documents and other
relevant information of the loan as required by the lender. The lender can
verify whether the loan payment is in compliance with the purpose through
account analysis, certificate inspection, site survey and other ways.

 

3.4.3.3 In case of credit status decline of the borrower, abnormal situation of
the loan funds, failure to pay the loan as agreed in the contract, and
circumventing trusted payment by the lender by splitting up, giving false
information and other ways, and other circumstances, the lender and the borrower
can negotiate for supplementary terms for loan disbursement and payment, or stop
releasing loans and payments.

 

3.4.4 Withdrawal Rotation

 

3.4.4.1 When the corresponding business contract pursuant to which the loan is
made under this contract can not be fully and actually fulfilled, is discharged
or is invalid due to non-lender reasons, and leads to the loan drew by the
borrower exceeding the actual payment paid by the borrower for relevant
transaction or rotation of transaction amount, the borrower shall return the
corresponding loan fund to the lender.

 

3.4.4.2 When the borrower fails to pay the loan fund in the agreed way, the
lender is entitled to recover the loan fund that the borrower fails to pay as
agreed.

 

3.4.4.3 Before the loan fund is returned to the lender as agreed in Article
3.4.4.1 and Article 3.4.4.2, interest shall be calculated and settled as agreed
in Article 3.3.1 and Article 3.3.2.

 



-12-

 

 

3.5 Monitoring of Financial Indictors

 

In case of the ___ circumstances as follows, the borrower shall implement debt
safeguard measures satisfactory to the lender as required by the lender,
otherwise, the lender can take the remedy measure in Article 5.3.

 

(1) The debt ratio of the borrower is more than _______;

 

(2) The contingent liability ratio of the lender is more than __________;

 

(3) The operating cash flow of loans has been negative for ___ years;

 

(4) Others: _______________________________________________

 

3.6 Monitoring of Account

 

3.6.1 The borrower designates the following account as the capital return
account:

 

Name of Account: Ningbo Keyuan Plastic Co., Ltd

 

Account Number: 39202014040001437

 

3.6.2 The lender is entitled to take the following monitoring measures on the
capital return account:

 

(1) Requiring the borrower to provide timely exit and entrance situations of the
capital return account.

 

(2) Others:  _______________________________________________

 

3.7 Repayment

 

3.7.1 Repayment Method

 

3.7.1.1 The Borrower shall deposit the due principal and interest of the loan of
that period in the repayment account designated by the lender in advance of days
before the repayment date, and irrevocably authorizes the lender to receive from
the account.

 



-13-

 

 

3.7.1.2 When the borrower fails to repay the due debt (including the debt being
declared as due earlier) under this contract as agreed, the lender is entitled
to deduct and receive the corresponding amount for settlement from all accounts
of the borrower opened in the lender or all accounts of the lender opened in
other branches of the Agricultural Bank of China, until all debt of the borrower
under this contract is repaid off.

 

3.7.1.3 When the lender exercises the right of set-off in accordance with laws
or as agreed in the contract, the borrower's objection period is 7 days,
starting from the date when the lender notifies the borrower in written, oral or
other forms.

 

3.7.2 Repayment Order

 

3.7.2.1 Unless otherwise agreed by the parties, the borrower's repayment shall
be repaid off in the following order:

 

(A) When there are several due debts between the borrower and the lender and the
borrower's repayment is not sufficient to repay off all due debts, the debt
settlement and offset order by the borrower's payment shall be determined by the
lender;

 

(2) When the lender exercises the right of set-off on the borrower in accordance
with laws or as agreed in the contract, the offset debt and offset order shall
be determined by the lender; when the lender exercises the right of subrogation
in accordance with laws, the debt settlement and offset order by the subordinate
borrower's payment shall be determined by the lender

 

3.7.2.2 When the borrower's repayment is not sufficient to pay off due loans,
the lender may choose to use the repayment for settlement of principal,
interest, penalty interest, compound interest or the cost for achieving the
right of credit.

 

3.7.3 Advance Repayment

 

3.7.3.1 In case of advance repayment by the borrower, the borrower shall submit
a written application to the lender in advance of ___ days, and can prepay in
advance upon negotiation and consensus with the lender. The settlement order of
advance repayment is subject to Article 3.7.2 of the agreement.

 



-14-

 

 

3.7.3.2 In case of advance repayment by the borrower, interest of the part
prepaid in advance shall be calculated and charge by the first method as
follows, and the interest shall be settled with the principal:

 

(1) The interest shall be calculated according to actual loan period and agreed
interest rate;

 

(2) The interest shall be calculated by increasing ___ % rate on the basis of
the interest rate agreed in the contract according to actual loan period;

 

(3) Other: ____________________________________

 

3.7.3.3 In case of advance payment by the borrower, the returned principal
amount shall not be less than ___ thousand Yuan and shall be integer multiples
of ____ thousand Yuan.

 

3.7.3.4 In case of the part of advance repayment by the borrower, the interest
of the un-repaid loan shall be calculated by the loan interest rate agreed in
the contract.

 

3.7.4 Extended Period

 

When the borrower of general circulating capital loan can not repay the loan in
accordance with the agreed repayment date, the borrower can apply extended
period to the lender. The borrower should submit an application of extended
period to the lender in advance of 15 days before the due date of the loan. Upon
the agreement of the lender, the lender can sign an agreement of extended period
with the borrower.

 

3.8 Loan Certificate

 

3.8.1 Loan certificates are an integral part of the contract. When the loan
amount, drawing amount, repayment amount, release date and end date of loan,
loan period, loan interest rate and loan purpose unrecorded or recorded in the
contract are inconsistent with the records on loan certificates, the records on
loan certificates shall prevail.

 



-15-

 

 

3.8.2 Under the way of self-service recyclable circulating capital loan, for the
loan amount, drawing amount, repayment amount, release date and end date of
loan, loan period, loan interest rate and loan purpose of loans drew by the
borrower through self-service drawing electronic channels, the electronic
transaction records formed by self-service electronic channels shall prevail.

 

3.9 Guarantee

 

3.9.1 The guarantee way of the loan under the contract:
Guarantee                                                                  



 

3.9.2 Guarantee contracts shall be otherwise signed by the lender, the borrower,
and the guarantor. If maximum amount guarantee way is adopted, the guarantee
contract numbers are: 82100520110004705, 82100520110004708

 

3.10 Rights and Obligations

 

3.10.1 Rights and Obligations of the Borrower

 

(A) Drawing loans in accordance with the contract;

 

(2) Full and timely repayment of principal and interest of loans;

 

(3) Using loans in accordance with laws and regulations or the purposes and ways
agreed in the contract and loans shall neither be used for fixed assets, equity
and other investments, nor be used in production and operation of the areas and
purposes banned by China;

 

(4) Accepting and actively cooperating with the lender and its attorneys in
supervision and inspection on financial activities, usage of loans and other
related matters; submitting timely information on usage of loans and finance and
other relevant data and information to the lender as required by the lender;

 



-16-

 

 

(5) In case of carrying out the following acts, the borrower shall notify the
lender in writing in advance. Upon the agreement of the lender, the lender can
be involved in the implementation:

 

j implementation of contracting, leasing, joint-stock reform, joint venture,
acquisition, consolidation, merger, division, reduction of registered capital,
joint capital, transfer of major assets, major external investment, issuance of
bonds, wholesale funding, significant related party transaction, application for
stopping business for rectification, application for dissolution, application
for bankruptcy and so on;

 

k Providing guarantee security of large amount for others’ debts or providing
its major assets to a third party as mortgage and pledge, which may affect the
borrower's solvency;

 

l Other major adverse circumstances in the borrower that is enough to cause
significant changes to the credit and debt relationship of the contract or to
affect the realization of the lender’s right of credit.

 

(6)     In case of the occurrence of the following situations, the borrower
shall notify the lender in writing within five days after the occurrence of the
situations:

 

j The borrower and its legal representatives, main directors or actual
controllers engage in illegal activities;

 

k The borrower is discontinued, closed, canceled, revoked or canceled with the
business license, etc.;

 

l Worsening of financial condition, serious difficulties in production and
management or significant adverse disputes;

 

m Other matters of the borrower that may have adverse impacts on realization of
the lender’s right of credit.

 

(7)    In case of the occurrence of the following situations, the borrower shall
notify the lender in writing within seven days after the occurrence of the
situations:

 

j Affiliation changes, significant changes in senior personnel, or major
organizational structure restructuring;

 



-17-

 

 

k Significant changes in name, address, business scope, business registration
and other industrial and commercial registration matters or concession matters;

 

l Increase in the registered capital or substantive changes in the content of
the articles of association;

 

m Changes in other important matters of the borrower changes that may affect the
fulfillment of the debt;

 

(8)   The borrower and its investors shall not evade the debt to the lender by
withdrawal of funds, transfer of assets or unauthorized transfer of shares and
any other ways, and shall not engage in other actions resulting in damage to the
interests of the lender;

 

(9)    Other rights and obligations specified by laws and regulations or agreed
by both parties.

 

3.10.2 Rights and Obligations of the Lender

 

(A)   Timely and full payment of loan to the borrower, except delay caused by
the borrower's own reasons or other non-lender reasons;

 

(2)   The lender is entitled to conduct site and off-site supervision and
inspection on the borrower’s production and management, financial status,
material inventory and use of loans and other aspects, and require the borrower
to provide relevant documents, materials and information;

 

(3)    For the occurrence of situations of the borrower that may affect the
security of loans or debt fulfillment, or the occurrence of situations of
guarantor including discontinued business, stopping of business, cancellation of
registration, revocation of business license, bankruptcy, revocation of business
and major operating losses which may lead to partial or total loss of the
corresponding guarantee capacity, or the occurrence of situations of the pledges
and collaterals of loan guarantees threatening guarantee realization including
value reduction, accidental damage or loss and other situations, the lender may
require the borrower to make corrections within a certain period, implement debt
protection measures and provide other valid guarantees, or reduce and revoke the
borrower’s loan amount, stop releasing loans, announce the earlier due date of
the loans under the contract or other contracts, get back loans in advance,
etc.;

 



-18-

 

 

(4) Other rights and obligations specified by laws and regulations or agreed by
both parties.

 

3.10.3 Other Obligations

 

3.10.3.1 All parties shall take confidentiality obligation to trade secrets of
the other party and other information related to interest obtained in the
process of signing and fulfillment of the contract; unless otherwise specified
in laws and regulations, without the consent of the other party, the party shall
not disclose or divulge the above information to any third party.

 

3.10.3.2 After termination of the contractual rights and obligations, the
parties shall fulfill necessary notice, assistance and other obligations in
accordance with the principle of good faith.

 

IV. Supplementary Term

 

The supplementary agreement of both parties is as
follows: _______________________________________

 

V. Legal Liability

 

5.1 Each of the following acts of the borrower constitutes breach of contract:

 

(1) Breach of the obligations stipulated in the contract;

 

(2) Failure to fulfill commitments in Article II of this contract;

 



-19-

 

 

(3)    Clear expression or expression by conduct of unwillingness to repaid off
its due or undue debt;

 

(4)    Failure to perform or un-fully fulfillment of obligations under other
contracts signed between the lender and the borrower, in which the lender
announces that the borrower has breached the contract;

 

(5)    Other conditions where the borrower fails to perform or not fully fulfill
the contract.

 

5.2 In case of the following circumstances, the lender may terminate this
contract and other contracts signed between both parties:

 

(A)   Breach of contract by the borrower or guarantor;

 

(2)    The repayment ability of the borrower or guarantor may have significant
adverse change;

 

(3)    The pledge or collateral may suffer significant damage or loss of value;

 

(4)     National policy adjustments may have significant adverse impacts on the
safety of the loans;

 

(5)    Major breaches of contract by the borrower to other creditors;

 

(6)    Other circumstances specified in laws or the agreement between both
parties to terminate the contract.

 

When the lender terminates the contract, the borrower's objection period is 7
days, starting from the date when the lender notifies the borrower in written,
oral or other forms.

 

5.3   In case of the occurrence of circumstances in Section 5.1 and Section 5.2,
the lender can take the following remedy measures:

 

(A)   Requiring the borrower and guarantor to correct acts in breach of contact
or other situations not conducive to the safety of the loans within a certain
period of time, to implement other debt safeguards or to provide other effective
guarantees;

 

(2)    Calculating and charging penalty interest and compound interest as agreed
in the contract for loans which the borrower fails to use or return the loan as
agreed in the contract or fails to pay due interest as agreed, until the
principal and interest is repaid off;

 



-20-

 

 

(3) Reducing or revoking the borrower’s loan amount, stopping release of loans,
getting back the released loan in advance, or declaring the earlier due date of
loans under other loan contracts signed between the lender and the borrower;

 

(4) Exercising the right of set-off and other legal rights or contractual rights
against the borrower;

 

(5) Requiring the borrower to be liable for damages and other legal obligations;

 

(6) Taking appropriate measures for preservation of assets and other legal
measures;

 

(7) Public disclosure of the borrower's default behaviors;

 

(8) Other remedies measures: ___________________________________________________

 

5.4 When the lender take action or arbitration and other methods to achieve the
right of credit due to the breach of contract by the borrower, attorney's fees,
travel expenses, execution fees, assessment fees and all other expenses paid by
the lender to achieve the right of credit shall be borne by the borrower.

 

5.5 Under the premise that the borrower fulfills the obligations of this
contract, if the lender fails to offer full payment of loans to the borrower,
the lender shall compensate the actual loss suffered by the borrower thereof.

 

VI. Other Items

 

6.1 Notification

 

6.1 Notification and all communications under the contract shall be sent to the
other party according to the mailing addresses, fax numbers or other contact
information described in the contract. In case of changes in contact
information, the party shall promptly notify the other party.

 

-21-

 



 

6.2 The lender can charge based on the items, standards and other contents
determined by the lender in accordance with laws and regulations, unless
otherwise agreed by the parties. The lender can adjust charged items, standards
and other contents in accordance with laws and regulations without notifying the
borrower after publicity, unless otherwise provided in laws and regulations or
otherwise agreed by the parties.

 

Fee paid to a third party for both parties to fulfill the contract shall be
determined and borne by both parties upon negotiation. In case of no negotiation
or failure in consolation, it shall be borne by the parties in accordance with
laws and regulations or in accordance with the principle of fairness.

 

6.3 According to management needs, the lender or the Agricultural Bank of China
can authorize or commission other branches of the Agricultural Bank of China to
fulfill the rights and obligations under this contract, or allocate the loans
under this contract to other branches of the Agricultural Bank of China to
undertake the management, and the borrower expresses approval, and the above
acts of the lender do not need to obtain the consent of the borrower again.

 

6.4 In accordance with the requirements of relevant laws and regulations or
financial regulators, the lender is entitled to provide information relating to
this contract (including but not limited to loan form classification, loans
overdue information, etc.) and other relevant information of the borrower to the
credit rating system of the People's Bank of China and other credit databases
established by laws for eligible institutions or individuals to inquiry and use.
In case that any eligible third party causes adversely effects or losses to the
borrower due to reliance on or use of such information, the lender shall not
therefore bear liability of any form.

 

6.5 Within the contract period, if the promulgation or modification of any law
and regulation, national policy or regulatory regulation leads to the
impossibility for the lender to continue to fulfill the contract or fulfill part
of the terms in the contract, the lender is entitled to cancel the unpaid loans,
and take other measures deemed necessary by the lender in accordance with the
above relevant provisions.

 



-22-

 

 

6.6   That the lender does not exercise or partially exercise or delay in
exercising any right under this contract, does not constitute a waiver or change
of the right or other rights and does not affect further exercising of the right
or any other related rights.

 

6.7    Dispute Resolution

 

6.7.1 In case of dispute, both parties shall negotiate for settlement; in case
of failure in negotiation, the dispute shall be solved in the first way as
follows:

 

(1)    Filing a lawsuit to the local people's court at the address of the
lender;

 

(2)    Submitting to __________ (full name of the arbitration institution) for
arbitration by its arbitration rules.

 

6.7.2 During the legal action or arbitration period, the articles in the
contract not involving the dispute shall be fulfilled continuously.

 

6.8    Validity of the Contract

 

6.8.1 The contract shall enter into force since the date of signing or sealing
the contract by the lender and the borrower.

 

6.8.2 Signing Location: the Agricultural Bank of China in the Development Zone

 

6.8.3 Any issues not mentioned in the contract shall be settled through
negotiation between both parties.

 

6.8.5 This contract has 3 copies, __ copy for the borrower, __ copy for the
lender, copy for the guarantor, all copies having the same effect.

 



-23-

 

 

The borrower disclaims: the lender has already presented relevant provisions
(particularly articles in bold) to us in accordance with laws, and explained the
concepts, contents and legal effects of relevant provisions according to our
requirements, and we have been aware of and understand these articles.

 





Borrower (Signature and Seal)  Oval: Ningbo Keyuan Plastic Co., Ltd
[image_001.jpg]

 



Legal Reprehensive/person in charge
Or Authorized Agent: [image_002.jpg]

 

June 13th, 2014



 



Lender (Signature and Seal)



Legal Reprehensive/person in charge
Or Authorized Agent: (signature) Oval: Agricultural Bank of China Co., Ltd
Ningbo Beilun Branch Seal for Loan Contract [image_010.jpg]





June 13th, 2014

 

-24-



 

 

